Order of Appellate Division reversed and determination of the state board of tax commissioners fixing the amount of the mortgage tax to be paid by the relator modified by deducting in the computation of such tax the amount of the prior liens on the real estate covered by such mortgage, without costs to any party in any court, and the matter is remitted to said board to compute said tax in accordance herewith, on dissenting opinion of LYON, J., below.
Concur: CULLEN, Ch. J., WERNER, WILLARD BARTLETT, HISCOCK, CHASE, COLLIN and HOGAN, JJ.